DETAILED ACTION
1.	Claims 1-12 of U.S. Application 17/205076 filed on November 22, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments, see pages 5-8, filed November 22, 2022, with respect to amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Hashimoto (JP 2012200039) in which Hashimoto teaches (see fig. 17 below) the amended features of the upper surface of the upper plate-shaped portion (11) is flush with, and at a same axial position as, an upper surface of the holder main body (see annotated fig. 17 below) (pages 3-5) in order to provide ease of assembly thereby reducing manufacturing time and costs (Hashimoto, Abstract; page 7) (see below for complete rejection).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi (CN 208738990, see English Machine Translation previously attached) in view of Hashimoto (JP 2012200039, see English Machine Translation attached).
Regarding claim 1, Asahi teaches (see figs. 1 and 4 below) a bus bar assembly (10) comprising: conductors (11) provided around a central axis (O) extending up and down (Abstract; page 3); and 
a bus bar holder (12) made of a resin, the bus bar holder (12) holding the conductors (Abstract; page 3); 
wherein the conductors (11) include plate-shaped portions (111) extending perpendicularly or substantially perpendicularly to the central axis; the plate-shaped portions (111) axially overlap one another (pages 4-5);  
an upper plate-shaped portion (111e) corresponding to an uppermost one of the plate-shaped portions (111) includes an upper surface at least partially exposed from the bus bar holder (12) (Abstract; page 3; claim 1); 
the bus bar holder (12) includes a holder main body (see annotated fig. 1 below) that holds the plate-shaped portions (111) (Abstract; page 3; fig. 1).

    PNG
    media_image1.png
    428
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    646
    media_image2.png
    Greyscale

Asahi does not explicitly teach the upper surface of the upper plate-shaped portion is flush with, and at a same axial position as, an upper surface of the holder main body.
However, Hashimoto teaches (see fig. 17 below) the upper surface of the upper plate-shaped portion (11) is flush with, and at a same axial position as, an upper surface of the holder main body (see annotated fig. 17 below) (pages 3-5) in order to provide ease of assembly thereby reducing manufacturing time and costs (Hashimoto, Abstract; page 7).

    PNG
    media_image3.png
    277
    488
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asahi and provide the upper surface of the upper plate-shaped portion is flush with, and at a same axial position as, an upper surface of the holder main body as taught by Hashimoto in order to provide ease of assembly thereby reducing manufacturing time and costs (Hashimoto, Abstract; page 7).
Regarding claim 2/1, Asahi in view of Hashimoto teaches the device of claim 1, Asahi further teaches (see figs. 1 and 4 above) a plurality of coils (page 4) provided around the central axis; wherein the conductors (11) include weld portions (112) extending radially outward from the plate-shaped portions (111); the coils include lead wires axially extending therefrom, the lead wires being welded to the weld portions (112); and the upper surface of the upper plate-shaped portion (111e) is exposed from the bus bar holder (12) at a circumferential position 45corresponding with at least the weld portions (112) (pages 3 and 4).
Regarding claim 3/2/1, Asahi in view of Hashimoto teaches the device of claim 2,  Asahi further teaches (see figs. 1 and 4 above) the bus bar holder (12) includes a pressing portion (121) located at a different circumferential position than the weld portions (112) (pressing portion 121 is located at a different circumferential position from some of the weld portions 112, see fig. 1), the pressing portion (121) covering a portion of the upper surface of the upper plate-shaped portion (111e) (fig. 1; pages 3-4).
Regarding claim 4/3/2/1, Asahi in view of Hashimoto teaches the device of claim 3, Asahi further teaches (see figs. 1 and 4 above) the pressing portion (121) radially traverses the upper surface of the upper plate-shaped portion (fig. 1; pages 3-4).
Regarding claim 5/3/2/1, Asahi in view of Hashimoto teaches the device of claim 3, Asahi further teaches (see figs. 1 and 4 above) the bus bar holder (12) includes a plurality of the pressing portions (121); and the pressing portions (121) are equidistant or substantially equidistant from each other in a circumferential direction (fig. 1; pages 3-4).
Regarding claim 6/3/2/1, Asahi in view of Hashimoto teaches the device of claim 3, Asahi further teaches (see figs. 1 and 4 above) the weld portions (112) are at least partially located at an identical height or a substantially identical height as that of the pressing portion (121) (fig. 1; pages 3-4).
Regarding claim 7/2/1, Asahi in view of Hashimoto teaches the device of claim 2, Asahi further teaches (see figs. 1 and 4 above) the conductors (11) each include a plurality of the weld portions (112); and the weld portions (112) are equidistant or substantially equidistant in a circumferential direction, and are at identical or substantially identical positions in an axial direction and a radial direction (fig. 1; pages 3-4).
Regarding claim 9/2/1, Asahi in view of Hashimoto teaches the device of claim 2, Asahi further teaches (see figs. 1 and 4 above) the bus bar holder (12) includes: an outer edge (see annotated fig. 1 above) located radially outside the upper plate-shaped portion (111e); and an inner edge (see annotated fig. 1 above) located radially inside the upper plate-shaped portion (111e); and the outer edge (see annotated fig. 1 above) and an upper surface of the inner edge (see annotated fig. 1 above) are located at an identical height or a substantially identical height as that of the upper surface of the upper plate-shaped portion (111e) (fig. 1; pages 3-4).
Regarding claim 10/2/1, Asahi in view of Hashimoto teaches the device of claim 2, Asahi further teaches (see figs. 1 and 4 above) the bus bar holder (12) includes a leg portion (13) located at a different 47circumferential position from the weld portions (112), the leg portion (13) extending radially outward and axially downward (fig. 1; page 4).
Regarding claim 12/2/1, Asahi in view of Hashimoto teaches the device of claim 2, Asahi further teaches (see figs. 1 and 4 above) the bus bar holder (12) includes a gate mark (see annotated fig. 1 above) on a radially inner surface (fig. 1; pages 3-4).
6.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Hashimoto and Suzuki (JP 2018133934, see English Machine Translation previously attached).
Regarding claim 8/2/1, Asahi in view of Hashimoto teaches the device of claim 2 but does not explicitly teach the conductors further include connection terminals extending radially inward and axially upward from the plate-shaped portions.
However, Suzuki teaches (see fig. 4 below) the conductors further include connection terminals (25U1 to 25W2) extending radially inward and axially upward from the plate-shaped portions (pages 3 and 5) in order to provide ease of assembly (Suzuki, page 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asahi in view of Hashimoto and provide the conductors further include connection terminals extending radially inward and axially upward from the plate-shaped portions as taught by Suzuki in order to provide ease of assembly (Suzuki, page 9).

    PNG
    media_image4.png
    744
    491
    media_image4.png
    Greyscale

Regarding claim 11/2/1, Asahi in view of Hashimoto teaches the device of claim 2 but does not explicitly teach the weld portions are located radially inside radially outer ends of the coils.
However, Suzuki teaches (see fig. 4 above and fig. 2 below) the weld portions (23U1, 24U1) are located radially inside radially outer ends of the coils (14) (fig. 2; page 5) in order to provide ease of assembly (Suzuki, page 5).

    PNG
    media_image5.png
    567
    521
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Asahi in view of Hashimoto and provide the weld portions are located radially inside radially outer ends of the coils as taught by Suzuki in order to provide ease of assembly (Suzuki, page 5).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834